Exhibit 10.10

 

[Date]

 

[    ]

c/o Optical Cable Corporation

5290 Concourse Drive

Roanoke, VA 24019

 

Restricted Stock Award Under

Optical Cable Corporation 2004 Non-Employee Directors Stock Plan

 

Dear [    ]:

 

Subject to the conditions set forth in this letter, I am pleased to confirm that
you were granted [    ] shares of Optical Cable Corporation Common Stock, no par
value (“Company Stock”), on [    ] (a “Company Stock Award”). This Company Stock
Award was granted pursuant to the Optical Cable Corporation 2004 Non-Employee
Directors Stock Plan (the “Plan”), and is a fully vested, fully earned portion
of a retainer for your service as a member of the Board of Directors of Optical
Cable Corporation (the “Company”) during the period from the [    ] Shareholders
Meeting to the [    ] Shareholders Meeting. This Company Stock Award was
conditionally approved by the Company’s Board of Directors, to be granted upon
the effectiveness of a Form S-8 registration statement with the U.S. Securities
and Exchange Commission for Company Stock issuable under the Plan (the “Form
S-8”). The Form S-8 became effective May 17, 2004.

 

In general, Company Stock issued under the Plan may not be sold, transferred,
pledged, or otherwise encumbered or disposed of until six months after the date
of the grant, which in the case of this Company Stock Award will be [    ].
During this six-month period following the date of the grant, however, you may
exercise voting rights with respect to the shares of Company Stock and you will
be entitled to receive all dividends and other distributions paid with respect
to those shares.

 

You should note that as long as you are a director of the Company, you are
considered an “insider” for purposes of Section 16(b) of the Securities Exchange
Act of 1934. This means that even after the original six-month period has
lapsed, you will remain subject to the usual insider trading rules that prohibit
the retention of profit realized from any non-exempt purchase and sale of an
equity security of the Company within any period of six months.

 

 



--------------------------------------------------------------------------------

[    ]

Page 2

 

Enclosed for your information and reference is a copy of the Plan, a Prospectus
for grants of common stock under the Plan (the “Prospectus”), and a copy of the
Form S-8. This Company Stock Award is subject to terms and conditions set forth
in the Plan. The Plan also includes general information on the federal income
tax consequences of your grant. For federal income tax purposes, you will have
income in an amount equal to the fair market value of the [    ] shares of
Company Stock as of the date of the grant. The closing price of a share of
Company Stock was $[    ] on [    ], so your 2004 taxable income as a result of
this grant will include $[    ] ([    ] x $[    ]) in the [    ] quarter of the
calendar year. However, please consult with your tax advisor regarding the
proper treatment of this Company Stock Award.

 

Your grant is subject to all the terms of the Plan and applicable laws,
including without limitation the prohibition on any transfer or encumbrance for
six months following the date of the grant. Please indicate your acceptance of
the terms of the Plan, and your receipt of a copy of the Prospectus, by signing
and returning to me one copy of this letter. You should retain the other copy
for your files.

 

Thank you for your service to Optical Cable Corporation.

 

Sincerely,

 

Enclosures (3)

 

ACCEPTED:

 

 

--------------------------------------------------------------------------------

  Date:  

--------------------------------------------------------------------------------

[    ]

       